      Case: 1:18-cv-04522 Document #: 43 Filed: 07/14/20 Page 1 of 2 PageID #:184




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION



 SHANE W. WORTMAN, individually,                        Case No. 1:18-cv-04522
 and on behalf of all others similarly
 situated,
                                                        Honorable Charles R. Norgle, Sr.
 Plaintiff,

 v.                                                     Magistrate Judge Michael T. Mason

 LAW OFFICES OF IRA T. NEVEL,
 LLC,



                                   AGREED STATUS REPORT

           Pursuant to the Court’s June 23, 2020 Order [Dkt. 41], the parties submit the following

Agreed Status Report:

      a)       Progress of Case:

              a. The parties have completed written discovery.

              b. Plaintiff’s deposition was completed on November 2, 2019.

              c. Defendant’s deposition is set for July 27, 2020.

              d. Discovery closes on July 31, 2020. [Dkt. 41]

              e. Dispositive Motions must be filed by September 30, 2020. Responses are due on

                  or before October 30, 2020. Replies are due on or before November 20, 2020.

              f. There are currently no unresolved motions or issues that need the Court’s

                  attention.




                                                  1
    Case: 1:18-cv-04522 Document #: 43 Filed: 07/14/20 Page 2 of 2 PageID #:185




Dated: July 14, 2020

 PLAINTIFF                                        DEFENDANT

 By: /s/ Mohammed O. Badwan                       By: /s/ Robert Haney
 Mohammed O. Badwan                               Robert Haney
 Sulaiman Law Group, Ltd.                         Noonan & Lieberman
 2500 S. Highland Avenue, Suite 200               105 W. Adams, Suite 1800
 Lombard, IL 60148                                Chicago, Illinois 60603
 Phone: (630) 575-8180                            Telephone: 312-431-1455
 mbadwan@sulaimanlaw.com                          rhaney@noonanlieberman.com
 Counsel for Plaintiff                            Counsel for Defendant




                                        2
